DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks, filed on 03/10/2022, with respect to claims 1 and 16-17 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 and 5-17 (renumbered as claims 1-15) are allowed.
Claims 10 and 16-17 are allowed because each independent claim includes the previous objected claim and intervening claims.

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure, are: 

Lyu (US 2013/0256510) discloses embodiments of the invention describe utilizing dual floating diffusion switches to enhance the dynamic range of pixels having multiple photosensitive elements. The insertion of dual floating diffusion switches between floating diffusion nodes of said photosensitive elements allows the conversion gain to be controlled and selected for each photosensitive element of a pixel. Furthermore, in embodiments utilizing a photosensitive element for high conversion gains, the value of high conversion gain for the respective photosensitive element maybe increased due to the separation between floating diffusion nodes, enabling high sensitivity for low-light conditions.

Kobayashi (US 2016/0027824) discloses that an imaging device includes pixels each of which includes a photoelectric converter including a p-n junction formed of a first semiconductor region and a second semiconductor region, an amplifying transistor configured to amplify a signal based on signal carriers, and a capacitance including a p-n junction formed of a third semiconductor region having the same conductivity type as the first semiconductor region and a fourth semiconductor region having the opposite conductivity type to the third semiconductor region. A doping impurity concentration of an impurity of the same conductivity type as the conductivity type of the third semiconductor region at the p-n junction interface of the capacitance is higher than a doping impurity concentration of an impurity of the same conductivity type as the conductivity type of the first semiconductor region at the p-n junction interface of the photoelectric converter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697          

/LIN YE/Supervisory Patent Examiner, Art Unit 2697